Citation Nr: 1711438	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  13-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral leg disability.

2.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from February 1955 to February 1957 as well as service in the Army Reserve until January 1963.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2016.  The matter came back before the Board on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in January 2015.  This matter was originally on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.

In April 2014, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are no longer available, most likely having been destroyed in an accidental fire at the National Personnel Records Center in 1973.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Generally, to prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In this case, the Veteran contends that he has disorders of the legs and feet that are related to his active service.  

In support of his claim, the Veteran has submitted a letter dated February 27, 1955, to his parents which states in part, ... "feet bothering me not to[o] much but ache now and then.  ..."  

The Veteran also submitted a statement from M.M.P. in March 2012, which states in part,

I ... served with [the Veteran] ... When I first met [the Veteran] and got to know him, I asked him how in the world he ever passed the Army physical.  I do not know what the correct name for the conditions of his toes should be, but I personally called them "hammer toes."  [The Veteran] had trouble walking and standing on his feet for any length of time, because of this trouble.  During his army time, when I knew him, [the Veteran] was always given light duty, which meant no KP or guard duty.

The Veteran testified in April 2014 that he was born with a foot problem, bilateral claw feet and hammertoes, which he had when he entered service.  The Veteran testified that he went through basic training and was assigned to a guided missile outfit in Chicago; and that after he was there a period of time, they wanted to give him a medical discharge but his company executive officer would not sign the papers because the Veteran was too valuable to him.  The Veteran testified that he had improperly fitting boots which aggravated his preexisting foot condition.

In a July 2016 statement, the Veteran stated, 
... while serving in the army I was required to march three round trips from the living area to the work area every day 5 times a week. The distance was approximately 350 yards each way (2,100 yards daily) as well as I was assigned to care for all the tools and sweep the missile building which required me to stand for hours to ensure it was immaculate with no visible dust.  ...  The 1st Lieutenant ... told me he would not sign medical discharge papers for me because I was too valuable to the outfit.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

The VA General Counsel has issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004).  In order to demonstrate that the condition clearly and unmistakably preexisted service and was not aggravated by service, the evidence must be undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

In this case, there is no way to tell if a bilateral foot disorder or neuropathy of the bilateral lower extremities were "noted" on the Veteran's entrance examination.  As there is no evidence to the contrary, the Board presumes that an entrance examination was provided prior to his period of active duty service, and that no foot disorders or bilateral lower extremity neuropathy were noted.  See Quirin, 22 Vet. App. at 390, n5 (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost of destroyed while in VA custody)).  As such, VA must show, by clear and unmistakable evidence, (1) that the pes cavus, hammertoes, and bilateral lower extremity neuropathy existed prior to service and was not aggravated by service.  

The Veteran underwent VA examination in August 2014 at which time he was diagnosed as having hammertoes and acquired pes cavus (claw foot) as well as polyneuropathy of the bilateral lower extremities.  The examiner noted that the Veteran reported that he went into service with deformity of feet but denied injury of feet during service.  The examiner indicated that a June 2010 VA medical record relates an impression of a pes cavus deformity likely caused by an inherited sensorimotor neuropathy and that nerve conduction testing in August 2010 was abnormal for a bilateral lower extremity chronic primary axonal neuropathy.  The examiner noted that a December 2011 neurology follow-up record indicates that the condition was a possible Charcot Marie Tooth variant hereditary neuropathy.  The examiner opined that the Veteran's bilateral foot condition and peripheral nerve condition affecting the lower legs and feet were not at least as likely caused by injury, illness or event during military service.  

The Veteran underwent VA examination in August 2014 at which time he was diagnosed as having hammertoes and acquired pes cavus (claw foot) as well as polyneuropathy of the bilateral lower extremities.  The examiner noted that the Veteran reported that he went into service with deformity of feet but denied injury of feet during service.  The examiner indicated that a June 2010 VA medical record relates an impression of a pes cavus deformity likely caused by an inherited sensorimotor neuropathy and that nerve conduction testing in August 2010 was abnormal for a bilateral lower extremity chronic primary axonal neuropathy.  The examiner noted that a December 2011 neurology follow-up record indicates that the condition was a possible Charcot Marie Tooth variant hereditary neuropathy.  
The Veteran underwent VA examination in November 2016 at which time he was diagnosed as having hammertoes and pes cavus (claw foot) as well as axonal neuropathy.  The examiner noted that the Veteran reported that he experienced an increase in subjective pain while in service from marching and standing on feet all day, which represents a temporary pain exacerbation; but that there was no evidence that standing and marching worsened the claw foot/ hammer toes beyond natural progression.  The examiner noted that the Veteran reported that for the last 10 years, his feet had been really bad; and he opined that the change in chronicity of foot pain began about 50 years after leaving service.

The examiner opined that the Veteran's claw foot, hammertoes, and bilateral lower extremity neuropathy clearly and unmistakably existed prior to service and were not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner opined that the foot condition was more likely than not due to axonal neuropathy.  The examiner noted that a review of the available medical records reflect a VA visit for bilateral foot complaints in 2004; eventually a Neurology evaluation in July 2010 indicated that the Veteran likely had an inherited axonal neuropathy, a Charcot-Marie-Tooth variant, based on multiple findings to include sensory and vibration defects, bilateral foot issues since birth, and decreased bilateral lower extremity atrophy and that an August 2010 confirmed the presence of an axonal neuropathy.  

As both VA examiners have opined that the Veteran's bilateral lower extremity neuropathy is likely an inherited axonal neuropathy, a Charcot-Marie-Tooth variant, this rebuts the presumption of soundness with respect to whether the disability preexisted service.  See O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014) ("In cases of congenital, developmental, or hereditary conditions that qualify as diseases, the government rebuts the part of the presumption that the disease did not preexist service by showing that it is hereditary").  The VA General Counsel has explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  

Congenital diseases may be service connected if the evidence as a whole shows that the congenital disease was aggravated during service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711-01) (Oct. 30, 1990).

In this case, it appears that the Veteran's axonal neuropathy is a hereditary condition capable of deteriorating; and as such is a congenital disease for VA purposes.  If this is the case, the question that remains with respect to the axonal neuropathy, is whether there is clear and unmistakable evidence that the preexisting condition was not aggravated beyond its natural progression.

The record is unclear as to whether the claw foot or hammertoe disorders, noted to be due to axonal neuropathy, are capable of improvement or deterioration.  

The November 2016 VA examiner stated that there was no event or exposure in service that could have caused the axonal neuropathy while in service or that could have permanently worsened it beyond the natural progression.  The examiner also opined that the Veteran's claw foot and hammer toes were not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted that the Veteran reported that he did experience an increase in subjective pain while in service, from marching and standing on feet all day, and that such represented a temporary pain exacerbation but that there was no evidence this standing and marching worsened the claw foot/ hammer toes beyond natural progression.  The examiner noted that the Veteran reported that for the prior 10 years, his feet had been "real bad."  The examiner found that this change in chronicity of foot pain began about 50 years after leaving service and so less likely than not due to exacerbation in service.

The Board finds that the November 2016 VA examiner's determination is insufficient as the rationale provided did not support whether there is clear and unmistakable evidence that the Veteran's neuropathy, pes cavus, and hammertoes were NOT aggravated by the Veteran's service.  

The Board concedes that such a determination is especially difficult when there are no service treatment records in the file.  Thus, it is the Board's opinion that an additional examination by a VA neurologist is necessary.  The Board is confident that a neurologist will be able to obtain information from the Veteran necessary to make such a determination.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination by a neurologist.  The neurologist is to provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  
      
With respect to the following disorders:  (a) bilateral lower extremity neuropathy, (b) pes cavus, and (c) hammertoes, the neurologist should address the following:  

(A)  Is such disorder part and parcel of a hereditary condition that preexisted military service?          

(B) If the answer to (A) is yes, is such disorder a congenital or developmental disease or a congenital or developmental defect?

For VA compensation purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

i. If such disorder is a congenital disease, is there clear and unmistakable (obvious, manifest and undebatable) evidence that such disease did not increase in severity beyond the natural progression of the disease during service?   Please identify any such evidence with specificity.

ii. If such disorder is a congenital defect, was such defect subject to a superimposed injury (such as ill-fitting boots and/or marching/walking) or disease in service which resulted in additional disability?  Please identify any such evidence with specificity.

(c) If the answer to (A) is no, is there clear and unmistakable evidence that such disorder existed prior to service?

(i) If yes, is there clear and unmistakable evidence that such disorder was not aggravated by service? 

(ii) If no, is it at least as likely as not (i.e., probability of 50 percent or greater) that such disorder had its onset during service or is otherwise related to service?  

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

